          Case 1:20-cv-02160-AJN Document 12 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   8/25/2020


 Luigi Girotto,

                        Plaintiff,
                                                                                20-cv-2160 (AJN)
                  –v–
                                                                                     ORDER
 PRIGI Corp., et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       The Initial Pretrial Conference in this case is currently scheduled for September 4, 2020,
at 3:15 PM. The parties’ proposed case management plan and joint letter should be submitted
seven days prior to the scheduled conference, as directed in the Court’s Notice of Initial Pretrial
Conference. In their joint letter, the parties should indicate whether they can do without a
conference altogether. If so, the Court may enter a case management plan and scheduling order
and the parties need not appear. If not, the Court will hold the conference telephonically per its
Order of July 15, 2020. The parties are reminded that pursuant to Rule 1.I. of this Court’s
Individual Practices in Civil Cases, all attorneys are required to promptly enter an appearance in
the case. Plaintiff is hereby ordered to serve a copy of this Order on all Defendants.

       SO ORDERED.


Dated: August 24, 2020                             __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
